COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  VICENTE CUELLAR,                               §               No. 08-18-00133-CR

                        Appellant,               §                 Appeal from the

  v.                                             §                171st District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20160D04843)

                                                 §
                                            ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until February 27, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita Garza, Court Reporter for the 171st District Court for

El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered cause

and forward the same to this Court on or before February 27, 2019.

       If the Reporters Record is not filed with this Court by February 27 ,2019, this Court will

consider whether it is necessary to order the trial Court to conduct a hearing to determine why

the record has not been filed.

       IT IS SO ORDERED this 31st day of January, 2019.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.